

Exhibit 10.3
 
 

 
Second Amendment To Amended and Restated
Employment Agreement
This Second Amendment to Amended and Restated Employment Agreement is by and
among River Valley Financial Bank, an Indiana commercial bank (the “Bank”), John
Muessel (“Employee”), and River Valley Bancorp, an Indiana corporation (the
“Holding Company”).
W i t n e s s e t h:
Whereas, Bank and Employee entered into an Amended and Restated Employment
Agreement dated as of November 20, 2007 and amended that agreement as of
September 17, 2009 (such Employment Agreement, as so amended, shall be referred
to as Employment Agreement);
Whereas, the parties desire to make an additional change to the Employment
Agreement;
Now, Therefore, in consideration of the premises and the mutual promises herein
contained, the parties agree that the Employment Agreement shall be, and it
hereby is, amended as follows:
1.            Section 6(c) of the Employment Agreement shall be amended to read
in its entirety as follows and new Sections 6(d) and 6(e) shall be added to the
Employment Agreement to read as provided below:
“(c)            While Employee is employed by the Bank and for a period of three
years after termination of Employee’s employment by the Bank or by the Employee
(other than on or after a Change in Control) for reasons other than those set
forth in Section 9 (d) hereof, the Employee shall not directly or indirectly,
engage in any bank or bank-related business which competes with the business of
the Bank as conducted during Employee’s employment by the Bank for any financial
institution, including but not limited to banks, savings and loan associations,
and credit unions within a forty mile radius of Madison, Indiana.
(d)            If this Agreement expires under Section 11(a)(1) hereof, as a
result of a Change in Control, the Employee shall not, directly or indirectly,
for Employee or on behalf of any Competitor:
(i)            During the Restricted Non-Solicitation Period, employ, solicit,
contact, or communicate with, for the purpose of hiring, employing or engaging,
any individual who is an employee, agent, or independent contractor of the Bank,
or who has been, within the

--------------------------------------------------------------------------------





twelve (12) month period immediately preceding the termination of Employee’s
employment with the Bank.
(ii)            During the Restricted Non-Competition Period, compete with the
Bank by engaging in any bank or bank-related business which competes with the
Business of the Bank as conducted during Employee’s employment with the Bank for
any financial institution, including, but not limited to, banks, savings and
loan associations, and credit unions, within the Restricted Area.
(iii)            During the Restricted Non-Solicitation Period, canvas, solicit,
or accept any Business from any Client or Potential Client of the Bank.
(iv)            During the Restricted Non-Solicitation Period, induce, cause,
advise, or otherwise influence any vendors, referral sources, consultants,
Clients, or Potential Clients of the Bank to cease doing Business with the Bank.
(v)            During Employee’s employment with the Bank, and during the
Restricted Non-Solicitation Period, make any negative or disparaging remarks
about the Bank, to any Competitor, Client, Prospective Client, employee,
independent contractor, vendor, referral source, and/or consultant of the Bank,
or to any other individual or entity.
Subject to the provisions below, the term “Restricted Non-Competition Period”
and “Restricted Non-Solicitation Period” as used herein shall refer to a period
of thirty-six (36) months from the termination of Employee’s employment with the
Bank in connection with a Change of Control.
Subject to the provisions below, the term “Restricted Area” as used herein shall
refer to a forty mile radius of Madison, Indiana.
The term “Business” as used herein shall refer to the Bank’s financial services
and/or products (including personal banking, business banking, commercial
lending, personal lending, mortgage loan origination, financial advising,
investment and/or insurance services and/or products) which are the same or
substantially similar to, or the functional equivalent or alternative for, those
financial services Employee performed and/or those financial products marketed
and/or offered by Employee for or on behalf of the Bank at any time during the
twelve (12) month period immediately preceding the termination of Employee’s
employment with the Bank.
2

--------------------------------------------------------------------------------





The term “Competitor” as used herein shall refer to any individual or entity
that engages in the business of providing financial services and/or products,
including personal and business banking, commercial and personal lending,
mortgage loan origination, financial advising, investment and/or insurance
services and/or products.
The term “Client” as used herein shall refer to any individual or entity: (i)
who the Bank does Business with at the time of Employee’s termination of
employment or at any time during the twelve (12) month period immediately
preceding Employee’s termination of employment; and (ii) which Employee did
Business with on behalf of the Bank at the time of Employee’s termination of
employment or at any time during the twelve (12) month period immediately
preceding Employee’s termination of employment, or which Employee had access to
any Confidential Information regarding.
The term “Potential Client” as used herein shall refer to any individual or
entity: (i) who the Bank has solicited, approached, or contracted concerning the
possibility of doing Business with at the time of Employee’s termination of
employment or at any time during the twelve (12) month period immediately
preceding Employee’s termination of employment; and (ii) which Employee was
involved in any such solicitation, approach or contact, or which Employee had
access to any Confidential Information regarding.”
(e)            The restrictions in Section 6(d) shall expire if Employee (1) is
employed by an acquiror of the Bank in connection with a Change in Control (or
any of its affiliates) pursuant to an employment agreement signed and delivered
by the Employee that contains non-compete and non-solicitation provisions
acceptable to such acquiror, as evidenced by the acquiror’s (or any of its
affiliate’s) signature on such employment agreement, and (2) reports to work
following the effective date of the Change in Control.
2.            All other terms and provisions of the Employment Agreement shall
remain in full force and effect.
3

--------------------------------------------------------------------------------





In Witness Whereof, the parties have caused this Second Amendment to be
executed, delivered and effective as of the 26th day of October, 2015.

 
River Valley Financial Bank
             
By:
/s/ Matthew P. Forrester
   
Matthew P. Forrester, President and Chief Executive Officer
             
“BANK”
             
River Valley Bancorp
             
By:
/s/ Matthew P. Forrester
   
Matthew P. Forrester, President and Chief Executive Officer
       
“HOLDING COMPANY”
                   
/s/ John Muessel
 
John Muessel
       
“EMPLOYEE”



 
 
4